Citation Nr: 0218093	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to August 
1994.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an June 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that this claim originated as a request to 
reopen based upon the submission of new and material 
evidence.  In a March 2002 decision, the Board reopened 
the claim on appeal, and ordered additional development as 
to its merits.  Accordingly, the issue of new and material 
evidence has been resolved, and the only issue for 
discussion herein is entitlement to service connection on 
the merits.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required 
by the Veterans Claims Assistance Act of 2000.

2.  The veteran has residual disability from a back injury 
in service.


CONCLUSION OF LAW

Residuals of a back injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claims, as well as the applicable laws and regulations, as 
indicated in the June 1999 rating decision, the July 1999 
statement of the case, the July 2000 and December 2000 
supplemental statements of the case, and in letters from 
the RO.  The RO also attempted to inform the veteran of 
which evidence he was to provide to VA and which evidence 
the RO would attempt to obtain on his behalf, as seen in 
correspondence dated in June 1999 and August 2000.  
Further, the Board finds that the RO met its duty to 
assist by making satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file, 
noting that it contains service medical records, private 
records, social security records and VA treatment records.  
The veteran was also given a new VA examination in July 
2002, as well as the opportunity to testify at a hearing, 
which was held in December 2001.

Generally, service connection may be granted for disease 
or injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1110.  Service connection may also be 
granted where the evidence shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2002).  If there is no evidence 
of a chronic condition during service or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for disease that is diagnosed after discharge 
from active service, when the evidence establishes that 
such disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In this case, the service medical records show that the 
veteran began active service with no noted back conditions 
at the time of his entrance examination.  Therefore, the 
Board presumes him to be of sound condition at that time.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  There are, 
however, several noted episodes of back pain complaints 
and treatment during service, as documented in February 
1992, and from March 1994 through May 1994.  Physical 
therapy notes report a back injury in January 1994.  No 
subsequent service medical records indicate that the 
veteran's back problems resolved prior to discharge.

The Board notes that the claims folder contains a 
voluminous record of the veteran's private and VA medical 
treatment after service.  These records show regular 
treatment for back problems, including surgery, continuing 
to present day.  

The veteran's original September 1994 claim for service 
connection for a back condition was denied by the RO in 
February 1995, based upon an October 1994 VA examination 
that detected no current, chronic back disorder.  In 
August 1998, the veteran filed a request to reopen his 
claim based upon the submission of new and material 
evidence.  The RO declined to do so, but the Board 
reopened the claim in March 2002, and ordered development 
on the issue of whether the veteran's current back 
problems could be related to active service.

In July 2002, the necessary additional development was 
conducted, in the form of a new VA examination of the 
veteran.  In an extensive report, the examiner noted his 
review of the claims file and history of the veteran's 
back problems, the clinical evaluation findings and an 
observation of current problems including degenerative 
disc disease.  The examiner noted that degenerative disc 
disease can be caused by significant injury followed by a 
sudden and unexpected back pain, or by a trivial injury 
accompanied by significant back pain or a gradual onset 
and worsening of midline back pain.  Regarding a 
relationship of this disorder to service, he therefore 
opined that it is as least as likely as not (assessed as a 
50 percent chance by the examiner) that the veteran's 
present back condition is related to the injury sustained 
during service. 

Accordingly, especially in light of the aforementioned 
findings from the July 2002 VA examination, the Board 
finds that the veteran's claim should be service-connected 
based upon documented chronicity of the condition after 
service and upon this competent, uncontradicted medical 
link of the present back condition to an origin in 
service.  Congress has created the veterans' benefits 
system to be "paternalistic" and "uniquely pro-claimant."  
See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000); Nolen v. 
Gober, 222 F.3d 1356 (Fed. Cir. 2000).  Accordingly, in a 
case such as this, where the evidence does not 
preponderate against the claim, and in recognition of the 
aforementioned guiding Congressional principles and the 
application of the benefit of the doubt rule, the Board 
finds that the claimant should prevail.  See also 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
 

ORDER

Service connection for residuals of a back injury is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

